Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 14-17 of U.S. Patent No. 11,265585 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11, 13-17, and 19-20 are anticipated by claims 1-10 and 14-17 of the patent.  Claim 12 is obvious over claim 8 of the patent because one of ordinary skill in the art would have understood that when the content access device is located closer to the first storage device than the second storage device, it may access the first storage device faster.  Claim 18 is obvious over claim 14 of the patent because one of ordinary skill in the art would have understood that storage devices with higher bandwidth connections to the content access device may have a different access time, such as a faster access time.  
Application No. 17/576,234
U.S. Patent No. 11,265585 B2
1. A digital content recording network, comprising: a group of storage devices; and at least one controller, communicably coupled to the group of storage devices, that: 
manages storage of a set of content in the group of storage devices; 
determines at least some of the set of content within the group of storage devices is to be moved; and when a priority assigned to moving the at least some of the set of content exceeds a network load to which the moving will subject a network, moves the at least some of the set of content.
1. A digital content recording network, comprising: a tiered group of storage devices; and at least one controller, communicably coupled to the tiered group of storage devices, that: manages storage of a set of content in the tiered group of storage devices … 
determines at least some of the set of content within the tiered group of storage devices is to be moved; and when a priority assigned to moving the at least some of the set of content exceeds a network load to which the moving will subject a network, moves the at least some of the set of content.
2. The digital content recording network of claim 1, wherein the at least one controller determines to move the at least some of the set of content within the group of storage devices based at least on monitored behavior of a user of a content access device.
2. The digital content recording network of claim 1, wherein the at least one controller determines to move the at least some of the set of content within the tiered group of storage devices based at least on the monitored behavior.
1. of a user of a content access device
3. The digital content recording network of claim 2, wherein the at least one controller moves the at least some of the set of content within the group of storage devices.
3. The digital content recording network of claim 2, wherein the at least one controller moves the at least some of the set of content within the tiered group of storage devices.
4. The digital content recording network of claim 2, wherein the at least one controller moves a first portion of a single item of content of the at least some of the set of content without moving a second portion of the single item of content of the at least some of the set of content.
4. The digital content recording network of claim 2, wherein the at least one controller moves a first portion of a single item of content of the at least some of the set of content without moving a second portion of the single item of content of the at least some of the set of content.
5. The digital content recording network of claim 2, wherein the at least one controller determines to move the at least some of the set of content based on a change in the monitored behavior of the user.
5. The digital content recording network of claim 2, wherein the at least one controller determines to move the at least some of the set of content based on a change in the monitored behavior of the user.
6. The digital content recording network of claim 2, wherein the at least one controller determines to move the at least some of the set of content based on a change in circumstances.
6. The digital content recording network of claim 2, wherein the at least one controller determines to move the at least some of the set of content based on a change in circumstances.
7. The digital content recording network of claim 2, wherein the at least one controller determines to move the at least some of the set of content based on a change in storage capacity.
7. The digital content recording network of claim 2, wherein the at least one controller determines to move the at least some of the set of content based on a change in storage capacity.
8. A digital content recording network controller device, comprising: a non-transitory storage medium that stores instructions; and a processor that executes the instructions stored in the non-transitory storage medium to: manage storage of a set of content in a group of storage devices; 







determine to reorder at least some of the set of content within the group of storage devices; and when a priority assigned to reordering the at least some of the set of content exceeds a network load to which the reordering will subject a network, move the at least some of the set of content.
8. A digital content recording network controller device, comprising: a non-transitory storage medium that stores instructions; and a processor that executes the instructions stored in the non-transitory storage medium to: make a determination that a first content of a set of content is more likely to be requested by a user of a content access device than a second content of the set of content, … control storage of the first content in a first storage device of a tiered group of storage devices; control storage of the second content in a second storage device of the tiered group of storage devices, … determine to reorder at least some of the set of content within the tiered group of storage devices; and when a priority assigned to reordering the at least some of the set of content exceeds a network load to which the reordering will subject a network, move the at least some of the set of content.
9. The digital content recording network controller device of claim 8, wherein the group of storage devices includes a content access device.
9. The digital content recording network controller device of claim 8, wherein the tiered group of storage devices includes the content access device.
10. The digital content recording network controller device of claim 8, wherein the processor moves only a portion of a single item of content of the set of content once accessed.
10. The digital content recording network controller device of claim 8, wherein the processor moves only a portion of a single item of content of the set of content once accessed.
11. The digital content recording network controller device of claim 8, wherein the processor: makes a determination that a first content of the set of content is more likely to be requested by a user of a content access device than a second content of the set of content; controls storage of the first content in a first storage device of the group of storage devices; and controls storage of the second content in a second storage device of the group of storage devices.
8. 

make a determination that a first content of a set of content is more likely to be requested by a user of a content access device than a second content of the set of content, … control storage of the first content in a first storage device of a tiered group of storage devices; control storage of the second content in a second storage device of the tiered group of storage devices
12. The digital content recording network controller device of claim 11, wherein the content access device can access the first storage device faster than the second storage device.
8.  
wherein the content access device is located closer to the first storage device than the second storage device
13. The digital content recording network controller device of claim 8, wherein the processor manages the storage of the set of content in the group of storage devices based on monitored behavior of a user of a content access device.
8. make a determination that a first content of a set of content is more likely to be requested by a user of a content access device than a second content of the set of content, based on monitored behavior of the user, the determination made solely with respect to the user; control storage of the first content in a first storage device of a tiered group of storage devices; control storage of the second content in a second storage device of the tiered group of storage devices
14. A method of digital content recording network interaction, comprising: selecting a set of content to store in a group of storage devices; using a controller to control storage of the set of content in the group of storage devices; and 
when a priority assigned to reordering at least a portion of the storage of the set of content exceeds a network load to which the reordering will subject a network, reordering the at least the portion of the storage of the set of content.
14. A method of digital content recording network interaction, comprising: … selecting a set of content to store in a tiered group of storage devices; … using the controller to control storage of the set of content in the tiered group of storage devices … 
when a priority assigned to reordering the at least the portion of the storage of the set of content exceeds a network load to which the reordering will subject a network, reordering the at least the portion of the storage of the set of content.
15. The method of claim 14, wherein determining to reorder the at least the portion of the storage of the set of content comprises determining to reorder the at least the portion of the storage of the set of content based at least on content access behavior of a user.
15. The method of claim 14, wherein determining to reorder the at least the portion of the storage of the set of content comprises determining to reorder the at least the portion of the storage of the set of content based at least on the content access behavior of the user.
16. The method of claim 15, further comprising omitting reordering the at least the portion of the storage of the set of content when the priority assigned to the reordering the at least the portion of the storage of the set of content does not exceed the network load to which the reordering will subject the network.
16. The method of claim 15, further comprising omitting reordering the at least the portion of the storage of the set of content when the priority assigned to the reordering the at least the portion of the storage of the set of content does not exceed the network load to which the reordering will subject the network.
17. The method of claim 15, further comprising reordering the at least the portion of the storage of the set of content if network bandwidth is available for the reordering.
17. The method of claim 15, further comprising reordering the at least the portion of the storage of the set of content if sufficient network bandwidth is available for the reordering.
18. The method of claim 14, wherein a first storage device of the group of storage devices has a different access time than a second storage device of the group of storage devices.
14. control storage of the set of content in the tiered group of storage devices such that the controller controls storage of higher ranked content of the set of content on storage devices of the tiered group of storage devices with higher bandwidth connections to the content access device than storage devices of the tiered group of storage devices that the controller controls to store lower ranked content of the set of content
19. The method of claim 14, wherein the selecting the set of content comprises selecting the storage of the set of content based on content access behavior of a user.
14. … selecting a set of content to store in a tiered group of storage devices; ranking the set of content using a controller, based on the monitored content access behavior of the user, the ranking made solely with respect to the user; using the controller to control storage of the set of content in the tiered group of storage devices such that the controller controls storage of higher ranked content of the set of content on storage devices of the tiered group of storage devices with higher bandwidth connections to the content access device than storage devices of the tiered group of storage devices that the controller controls to store lower ranked content of the set of content, the storage controlled based on the ranking made solely with respect to the user
20. The method of claim 14, wherein the using the controller to control the storage of the set of content in the group of storage devices comprises using the controller to control the storage of the set of content in the group of storage devices based on content access behavior of a user.
14. …ranking the set of content using a controller, based on the monitored content access behavior of the user, the ranking made solely with respect to the user; using the controller to control storage of the set of content in the tiered group of storage devices such that the controller controls storage of higher ranked content of the set of content on storage devices of the tiered group of storage devices with higher bandwidth connections to the content access device than storage devices of the tiered group of storage devices that the controller controls to store lower ranked content of the set of content, the storage controlled based on the ranking made solely with respect to the user


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burba et al. (US 2015/0324555 A1).
Regarding claim 1, Burba teaches: A digital content recording network, comprising: 
a group of storage devices [multiple devices 104 and 106 including content stores 130 and 134 (par. 24-25 and 34, Fig. 1 and 8)] and 
at least one controller, communicably coupled to the group of storage devices [a network management service 112 communicates with the devices 104 and 106 via network 118 (par. 26-27, Fig. 1 and 14)], that: 
manages storage of a set of content in the group of storage devices [Network management service 112 provides management functionality including facilitating which protected content is to be provided to which devices 104 and 106 for storing (par. 27 and 95, Fig. 1)]
determines at least some of the set of content within the group of storage devices is to be moved [determine device 104 is to obtain protected content available from device 106 (par. 113-114, Fig. 1)] and 
when a priority assigned to moving the at least some of the set of content exceeds a network load to which the moving will subject a network, moves the at least some of the set of content [The network management service 112 determines which protected content is to be given priority for transfer through the managed wireless distribution network 102 in the event there are insufficient resources or bandwidth in the managed wireless distribution network 102 to transfer all desired protected content approximately concurrently (par. 122-123, Fig. 1).  In other words, the priority assigned to transferring the content is higher than the bandwidth that would be required for the transfer.].
Regarding claim 2, Burba teaches the digital content recording network of claim 1; Burba further teaches: the at least one controller determines to move the at least some of the set of content within the group of storage devices based at least on monitored behavior of a user of a content access device [determining to transfer the content from device 106 to device 104 based on receiving indications from the device that the user desires to consume the content right away or that the user plans to consume the content at a later time (par. 113-114, Fig. 1)].
Regarding claim 3, Burba teaches the digital content recording network of claim 2; Burba further teaches: the at least one controller moves the at least some of the set of content within the group of storage devices [network management service 112 transfers the content from device 106 to device 104 (par. 113-114, Fig. 1)].
Regarding claim 4, Burba teaches the digital content recording network of claim 2; Burba further teaches: the at least one controller moves a first portion of a single item of content of the at least some of the set of content without moving a second portion of the single item of content of the at least some of the set of content [network management service 112 can instruct different devices in the managed wireless distribution network 102 to host different portions of protected content based on rules or criteria, such as a content consumption trend analysis showing that only the first 10 minutes of the movie is watched and then turned off (par. 177 and 180, Fig. 1)].
Regarding claim 5, Burba teaches the digital content recording network of claim 2; Burba further teaches: the at least one controller determines to move the at least some of the set of content based on a change in the monitored behavior of the user [determining to transfer the content from device 106 to device 104 based on receiving indications from the device that the user desires to consume the content right away or that the user plans to consume the content at a later time (par. 113-114, Fig. 1).  In other words, there was no indication that the user desired to consume the content right away before, but now there is an indication the user desires to consume the content right away].
Regarding claim 6, Burba teaches the digital content recording network of claim 2; Burba further teaches: the at least one controller determines to move the at least some of the set of content based on a change in circumstances [determining to transfer the content from device 106 to device 104 based on receiving indications from the device that the user desires to consume the content right away or that the user plans to consume the content at a later time (par. 113-114, Fig. 1).  In other words, there was no indication that the user desired to consume the content right away before, but now there is an indication the user desires to consume the content right away].
Regarding claim 7, Burba teaches the digital content recording network of claim 2; Burba further teaches: the at least one controller determines to move the at least some of the set of content based on a change in storage capacity [network management service 112 can instruct different devices in the managed wireless distribution network 102 to host different portions of protected content based on various criteria or rules, such as only if the portion of protected content uses a small amount of hard disk space (par. 177 and 185, Fig. 1)].
Regarding claim 8, Burba teaches: A digital content recording network controller device, comprising: 
a non-transitory storage medium that stores instructions [Computer-readable storage media stores instructions (par. 199 and 206, Fig. 14)] and 
a processor that executes the instructions stored in the non-transitory storage medium [processor executes instructions (par. 200 and 209, Fig. 14)] to: 
manage storage of a set of content in a group of storage devices [Network management service 112 provides management functionality including facilitating which protected content is to be provided to which devices 104 and 106 for storing (par. 24-25, 27, 34 and 95, Fig. 1 and 8)] 
determine to reorder at least some of the set of content within the group of storage devices [determine device 104 is to obtain protected content available from device 106 (par. 113-114, Fig. 1)] and 
when a priority assigned to reordering the at least some of the set of content exceeds a network load to which the reordering will subject a network, move the at least some of the set of content [The network management service 112 determines which protected content is to be given priority for transfer through the managed wireless distribution network 102 in the event there are insufficient resources or bandwidth in the managed wireless distribution network 102 to transfer all desired protected content approximately concurrently (par. 122-123, Fig. 1).  In other words, the priority assigned to transferring the content is higher than the bandwidth that would be required for the transfer.].
Regarding claim 9, Burba teaches the device of claim 8; Burba further teaches: the group of storage devices includes a content access device [the devices 104 and 106 may be a desktop computer, a server computer, a laptop or netbook computer, a tablet or notepad computer, a mobile station, an entertainment appliance, a set-top box communicatively coupled to a display device, a television or other display device, a cellular or other wireless phone, a game console, an automotive computer (par. 25, Fig. 14)].
Regarding claim 10, Burba teaches the device of claim 8; Burba further teaches: the processor moves only a portion of a single item of content of the set of content once accessed [the device obtains and stores only the portions of the protected content as needed for consumption (par. 104, 177 and 180, Fig. 1)].
Regarding claim 11, Burba teaches the device of claim 8; Burba further teaches: the processor: makes a determination that a first content of the set of content is more likely to be requested by a user of a content access device than a second content of the set of content; controls storage of the first content in a first storage device of the group of storage devices; and controls storage of the second content in a second storage device of the group of storage devices [determining a current or expected popularity of protected content and storing content with higher popularity on different devices than content with lower popularity (par. 177-180, Fig. 1)].
Regarding claim 13, Burba teaches the device of claim 8; Burba further teaches: the processor manages the storage of the set of content in the group of storage devices based on monitored behavior of a user of a content access device [determining to transfer the content from device 106 to device 104 based on receiving indications from the device that the user desires to consume the content right away or that the user plans to consume the content at a later time (par. 113-114, Fig. 1) or storing popular content on different devices than less popular content (par. 177-180, Fig. 1)].
Regarding claim 14, Burba teaches: A method of digital content recording network interaction, comprising: 
selecting a set of content to store in a group of storage devices [Network management service 112 facilitates which protected content is to be provided to which devices 104 and 106 for storing, such as popular content (par. 24-25, 27, 34, 95, and 177, Fig. 1 and 8)] 
using a controller to control storage of the set of content in the group of storage devices [Network management service 112 manages which protected content is to be provided to which devices 104 and 106 for storing (par. 24-25, 27, 34 and 95, Fig. 1, 8, and 14)]  and 
when a priority assigned to reordering at least a portion of the storage of the set of content exceeds a network load to which the reordering will subject a network, reordering the at least the portion of the storage of the set of content [determine device 104 is to obtain protected content available from device 106 (par. 113-114, Fig. 1).  The network management service 112 determines which protected content is to be given priority for transfer through the managed wireless distribution network 102 in the event there are insufficient resources or bandwidth in the managed wireless distribution network 102 to transfer all desired protected content approximately concurrently (par. 122-123, Fig. 1).  In other words, the priority assigned to transferring the content is higher than the bandwidth that would be required for the transfer.].
Regarding claim 15, Burba teaches the method of claim 14; Burba further teaches: determining to reorder the at least the portion of the storage of the set of content comprises determining to reorder the at least the portion of the storage of the set of content based at least on content access behavior of a user [determining to transfer the content from device 106 to device 104 based on receiving indications from the device that the user desires to consume the content right away or that the user plans to consume the content at a later time (par. 113-114, Fig. 1)].
Regarding claim 17, Burba teaches the method of claim 15; Burba further teaches: reordering the at least the portion of the storage of the set of content if network bandwidth is available for the reordering [transferring the higher priority content based on bandwidth availability (par. 122-123, Fig. 1)].
Regarding claim 18, Burba teaches the method of claim 14; Burba further teaches: a first storage device of the group of storage devices has a different access time than a second storage device of the group of storage devices [each device can determine how long portions of content will be hosted on the device (par. 103).  Different devices have ability to deliver content in different amounts of time (par. 127).  Different devices may obtain (access) content at different specified time ranges (par. 186)].
Regarding claim 19, Burba teaches the method of claim 14; Burba further teaches: the selecting the set of content comprises selecting the storage of the set of content based on content access behavior of a user [determining to transfer the content from device 106 to device 104 for storing based on receiving indications from the device that the user desires to consume the content right away or that the user plans to consume the content at a later time (par. 113-114, Fig. 1) or storing popular content on different devices than less popular content (par. 177-180, Fig. 1)].
Regarding claim 20, Burba teaches the method of claim 14; Burba further teaches: the using the controller to control the storage of the set of content in the group of storage devices comprises using the controller to control the storage of the set of content in the group of storage devices based on content access behavior of a user [Using Network management service 112 to determine to transfer the content from device 106 to device 104 based on receiving indications from the device that the user desires to consume the content right away or that the user plans to consume the content at a later time (par. 113-114, Fig. 1) or to store popular content on different devices than less popular content (par. 177-180, Fig. 1)].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Burba et al. (US 2015/0324555 A1) in view of Voigt et al. (US 2018/0276263 A1) (Of Record).
Regarding claim 12, Burba teaches the device of claim 11; Burba does not explicitly disclose: the content access device can access the first storage device faster than the second storage device.
Voigt teaches: the content access device can access the first storage device faster than the second storage device [popular content should be placed in a high performance storage device for fast access, while content that is not frequently accessed may be stored in a lower performance tier (par. 13, 28, and 47)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Burba and Voigt before the effective filing date of the claimed invention to modify the device of Burba by incorporating the content access device can access the first storage device faster than the second storage device as disclosed by Voigt.  The motivation for doing so would have been to maintain a high performance and fast access for popular content and provide a lower cost/lower performance solution for less popular content (Voigt – par. 13, 28, and 47).  Therefore, it would have been obvious to combine the teachings of Burba and Voigt to obtain the invention as specified in the instant claim.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Burba et al. (US 2015/0324555 A1) in view of Ohkawa (US 2004/0085959 A1).
Regarding claim 16, Burba teaches the method of claim 15; Burba does not explicitly disclose: omitting reordering the at least the portion of the storage of the set of content when the priority assigned to the reordering the at least the portion of the storage of the set of content does not exceed the network load to which the reordering will subject the network.
Ohkawa teaches: omitting reordering the at least the portion of the storage of the set of content when the priority assigned to the reordering the at least the portion of the storage of the set of content does not exceed the network load to which the reordering will subject the network [determining which content are not to be transferred based on priority for transferring the content and the bandwidth required for transferring the data (par. 15-16, 31-34, 70, and 125-132)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Burba and Ohkawa before the effective filing date of the claimed invention to modify the method of Burba by incorporating omitting reordering the at least the portion of the storage of the set of content when the priority assigned to the reordering the at least the portion of the storage of the set of content does not exceed the network load to which the reordering will subject the network as disclosed by Ohkawa.  The motivation for doing so would have been to prevent network congestion when sufficient bandwidth is not available to perform all content transfers (Ohkawa – par. 32 and 124).  Therefore, it would have been obvious to combine the teachings of Burba and Ohkawa to obtain the invention as specified in the instant claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/            Examiner, Art Unit 2424                                                                                                                                                                                            /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424